DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Office Action is responsive to the amendment filed on 09 November 2021. As directed by the amendment: Claims 1, 12, 25, 26, and 28 have been amended, claim 30 has been canceled, and claim 32 has been newly added. Claims 1-15, 21-29, 31, and 32 currently stand pending in the application. 
The amendments to claim 1 are sufficient to overcome the claim objections listed in the previous action, which have been accordingly withdrawn. 
The amendments to claim 1 are not sufficient to overcome the rejections under 35 U.S.C. 112(a) listed in the previous action. The rejections of claims 2 and 13 under 35 U.S.C. 112(a) are maintained and repeated below in relevant part. 

Response to Arguments
Applicant' s arguments with respect to the rejections under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 13-15, and 21-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 2, the limitation “further comprising a preload assembly” (emphasis added) is not supported by the specification as originally filed. The specification defines the preload assembly as including a sliding collar 250 and a preload spring 252. However, claim 1 recites that a portion of the release button is configured to interfere with the driver shaft to prevent complete removal of the driver shaft from a proximal-most end of the elongate body. As disclosed and shown in the figures (e.g. FIGs. 8-9), the sliding collar 250, disposed in a cylindrical recess of the release button 244, is the element that contacts and thus interferes with or allows movement of the driver shaft relative to the elongate body based on a position of the release button and correspondingly of a position of the sliding collar disposed in the release button. Accordingly, the term “release button” in claim 1 is being interpreted to include both the release button 244 and the sliding collar 250 in order to avoid a rejection under 35 i.e. part 250 of “release button” interpretation) interferes with the driver shaft. Then, the instrument of claim 2 cannot further comprise a preload assembly including a sliding collar and a preload spring if a sliding collar (as part of the release button) has already been recited in claim 1. Rather, the release button may further comprise a preload assembly that is configured to interfere with the driver shaft. If the intention of claim 1 is not to have the release button interpreted in this way, amendment to claim 1 is required. 
As to claim 13, the limitation “a sliding collar” is not supported by the specification as originally filed. As above, claim 1 is being interpreted such that the term “release button” includes both the release button 244 and the sliding collar 250. Therefore, the instrument of claim 13 cannot provide a cylindrical recess in the release button in which a sliding collar is disposed if the release button includes the sliding collar. The different components 244 and 250 will have to be identified as parts of the release button, with one part in a cylindrical recess of the other; however, a change in the naming convention of the release button 244 may result in a further rejection under 35 U.S.C. 112(a). If the intention of claim 1 is not to have the release button interpreted in this way, amendment to claim 1 is required. 










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 5, 6, 9-12, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 8,100,916 to Kumar et al. (hereinafter “Kumar”), in view of U.S. Patent Application Publication No. US 2015/0201987 to Lemoine et al. (hereinafter, “Lemoine”). 
As to Claims 1, 5, 6, 9-12, 24, and 31, Kumar discloses an instrument for driving a bone anchor assembly into bone, the instrument comprising a driver shaft (10) having a distal drive tip (18) and a proximal driven end (62), shown in FIG. 6; an elongate body (20) having proximal and distal ends that define a central passage in which the driver shaft is rotatably disposed (col. 4 / ll. 43 – col. 5 / ll. 8), a proximal portion of the elongate body having a faceted sidewall (under broadest reasonable interpretation, faceted means many-sided; the sidewall at the proximal portion has many sides/faces, each side/face formed by adjacent cutaway surfaces forming grooves), shown in FIGs. 1-2B and 7; a release button (70) disposed in the body and having at least a first position (depressed, activated) in which the driver shaft can be completely removed from the body and a second position (not activated) 

Lemoine teaches an instrument for driving a bone anchor assembly into bone, shown in FIG. 1, the instrument comprising a driver shaft (14) having a distal drive tip and a proximal driven end; an elongate body (40 including 42) having proximal and distal ends that define a central passage in which the driver shaft is rotatably disposed [0036, 0055], a proximal portion (at 42) of the elongate body having a faceted sidewall (under broadest reasonable interpretation, faceted means many-sided; the sidewall at 42 has many sides/faces, each side/face formed by a cutaway surface in which a throughhole is disposed) that includes a plurality of throughholes formed therein, shown in FIG. 9; and a release button (80) disposed in one of the plurality of throughholes of the body and having at least a first position and a second position [0055], shown in FIG. 9; wherein the plurality of throughholes allow fluid to access the central passage. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Kumar’s body (at portion 22) to include a plurality of throughholes, as taught in Lemoine, formed in a sidewall thereof, to allow viewing of the driver shaft and for cleaning purposes to allow fluid to access the central passage. 
Further, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Kumar’s body (at portion 22) to include a faceted sidewall, with each face including at least one of the plurality of throughholes, as taught by Lemoine, to give a grippable shape to the grip portion of Kumar’s body for added frictional engagement for the practitioner. The cutaway faces of the faceted sidewall facilitate manual gripping. The release button would remain disposed in a throughhole of this now faceted sidewall for functioning as required by Kumar. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Lemoine (hereinafter, “Kumar/Lemoine”), as applied to claims 1, 5, 6, 9-12, 24, and 31 above, and further in view of U.S. Patent Application Publication No. US 2015/0066089 to Nelson et al. (hereinafter “Nelson”). 
Kumar/Lemoine disclose that the sleeve (Kumar, 30) translates relative to the underlying body (20) and has a protrusion (86) that selectively engages and disengages the sleeve with the body by engaging or disengaging mating features (74, 76) at different longitudinal positions along the body (col. 8 / ll. 26-48), shown in FIGs. 7-8D, but is silent as to wherein the sleeve includes a lever configured to pivot at a fulcrum point to selectively engage and disengage the sleeve with the body; wherein the lever is formed integrally with the sleeve at a living hinge. 
Nelson teaches an instrument comprising a body (200) and a guide sleeve (100) positionable over a distal end of the body, shown in Figs. 1-9A, wherein the sleeve includes a lever (141) configured to pivot at a fulcrum point (143) to selectively engage and disengage the sleeve with the body [0030]; wherein the lever is formed integrally with the sleeve at a living hinge (143). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Kumar/Lemoine’s sleeve (Kumar, 30) to include a pivoting lever as taught in Nelson to Kumar’s sleeve, such that a protrusion (Nelson, 144) on the lever may engage the body at the various mating features on the body to allow the sleeve to be reversibly locked relative to the body, since the simple substitution of one known element for another (replacing one inwardly directed protrusion that can be engaged or disengaged) to obtain predictable results (reversible locking) is within the ordinary skill in the art. Kumar also contemplates that the engagement of the sleeve in the various positions along the body can be accomplished using a variety of suitable techniques (Kumar, col. 8 / ll. 41-48). The living hinge taught by Nelson would provide the reversible locking required by Kumar i.e. a spring-loaded set screw as disclosed in Kumar) becoming unintentionally and undesirably dislodged from the sleeve and entering the surgical space. 

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Lemoine, and further in view of U.S. Patent Application Publication No. US 2009/0275994 to Phan et al. (hereinafter “Phan”). 
As to Claims 25-27, Kumar discloses an instrument for driving a bone anchor assembly into bone, the instrument comprising a driver shaft (10) having a distal drive tip (18) and a proximal driven end (62), shown in FIG. 6; a monolithic elongate body (20) having proximal and distal ends that define a central passage in which the driver shaft is rotatably disposed (col. 4 / ll. 43 – col. 5 / ll. 8), shown in FIGs. 1-2B and 7; and a release button (70) disposed in the body and having at least a first position (depressed, activated) in which the driver shaft can be removed from the body and a second position (not activated) in which the driver shaft cannot be removed from the body (col. 7 / ll. 41-48), shown in FIG. 7. 
Kumar is silent as to wherein the elongate body includes a plurality of throughholes formed in a sidewall of the elongate body; wherein the elongate body includes a faceted sidewall with each face including at least one of the plurality of throughholes; wherein the elongate body includes at least one longitudinal groove formed between adjacent faces of the sidewall. 
Lemoine teaches an instrument for driving a bone anchor assembly into bone, shown in FIG. 1, the instrument comprising a driver shaft (14) having a distal drive tip and a proximal driven end; an elongate body (40 including 42) having proximal and distal ends that define a central passage in which the driver shaft is rotatably disposed [0036, 0055], and a release button (80) disposed in the body and having at least a first position and a second position [0055], shown in FIG. 9; wherein the elongate body 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Kumar’s body (at portion 22) to include a plurality of throughholes, as taught in Lemoine, formed in a sidewall thereof, to allow viewing of the driver shaft and for cleaning purposes to allow fluid to access the central passage. 
Further, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify Kumar’s body (at portion 22) to include a faceted sidewall, with each face including at least one of the plurality of throughholes, and at least one longitudinal groove formed between adjacent faces of the sidewall, as taught by Lemoine, to give a grippable shape to the grip portion of Kumar’s body for added frictional engagement for the practitioner. The cutaway faces of the faceted sidewall as well as the longitudinal grooves in the outer facing surfaces facilitate manual gripping. The release button would remain disposed in a throughhole of this now faceted sidewall for functioning as required by Kumar. 
Kumar is silent as to the release button being disposed distal to at least one of the plurality of throughholes. 
Phan teaches an instrument for driving a bone anchor assembly into bone, shown in FIG. 58, comprises an ergonomically shaped handle (6500) comprising proximal gripping components (grooves in 6502) and distal gripping components (6526) [0212, 0214] for comfort and added frictional engagement for the practitioner. 


As to claim 28, Kumar/Lemoine/Phan disclose the claimed invention except for wherein at least two of the plurality of throughholes are aligned with one another on opposite sides of the elongate body. 
Although the exact number of throughholes is not shown about the entire circumference of Lemoine’s elongate body, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide an even number of throughholes (e.g. six) which would be evenly . 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Lemoine, as applied to claims 1, 5, 6, 9-12, 24, and 31 above, and further in view of Phan. 
Kumar/Lemoine are silent as to wherein the release button is disposed distal to at least one of the plurality of throughholes. 
Phan teaches an instrument for driving a bone anchor assembly into bone, shown in FIG. 58, comprises an ergonomically shaped handle (6500) comprising proximal gripping components (grooves in 6502) and distal gripping components (6526) [0212, 0214] for comfort and added frictional engagement for the practitioner. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include in Kumar’s elongate body a proximal region of gripping components, proximal to the gripping components already shown in Kumar and proximal to the release button, by increasing the size and changing the shape of the proximal portion of the elongate body to be more ergonomically shaped and to accommodate these proximal gripping components, for comfort and added frictional engagement for the practitioner. In view of the modification of Kumar by Lemoine, the gripping components would comprise the faceted sidewall with each face including one of a plurality of throughholes and longitudinal grooves formed between adjacent faces of the sidewall, as taught by Lemoine, for viewing and cleaning and for gripping. This structure, comprising facets, faces, throughholes, and grooves, would be duplicated on a proximal portion of the elongate body, since the . 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2012/0203288 to Lange et al. (hereinafter “Lange”). 
As to Claim 25, Lange discloses an instrument for driving a bone anchor assembly into bone, the instrument comprising a driver shaft (35) having a distal drive tip (37) and a proximal driven end (34) (¶61), shown in FIGs. 7A-7B; a monolithic elongate body (36) having proximal and distal ends that define a central passage in which the driver shaft is rotatably disposed (¶62); and a release button (68) disposed in the body and having at least a first position in which the driver shaft can be removed from the body, shown in FIG. 8B, and a second position in which the driver shaft cannot be removed from the body (¶66-67), shown in FIG. 8A; wherein the elongate body includes a throughhole (that receives 76) formed in a sidewall of the elongate body, the release button being disposed distal to the throughhole (at least a portion of the release button, including part of lug 74, is distal to the throughhole) [0066], shown in FIG. 6A. 
Lange is silent as to a plurality of throughholes formed in the sidewall. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide two throughholes through the sidewall of Lange’s elongate body, on opposite sides of the elongate body, with corresponding set screws (76) in each throughhole, to interact with a . 


Allowable Subject Matter
Claim 29 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775